Name: COMMISSION REGULATION (EEC) No 2905/93 of 20 October 1993 re-establishing the levying of customs duties on products of category 41 (order No 40.0410), originating in India, Indonesia, Malaysia and Thailand, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply
 Type: Regulation
 Subject Matter: Asia and Oceania;  leather and textile industries;  tariff policy
 Date Published: nan

 23 . 10 . 93 Official Journal of the European Communities No L 264/9 COMMISSION REGULATION (EEC) No 2905/93 of 20 October 1993 re-establishing the levying of customs duties on products of category 41 (order No 40.0410), originating in India, Indonesia , Malaysia and Thailand, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3832/90 of 20 December 1990 applying generalized tariff pref ­ erences for 1991 in respect of textile products originating in developing countries ('), extended for 1993 by Council Regulation (EEC) No 3917/92 (2), and in particular Article 12 thereof, Whereas Article 10 of Regulation (EEC) No 3832/90 provides that preferential tariff treatment shall be accorded for 1993 for each category of products subjected in Annexes I. and II thereto to individual ceilings, within the limits of the quantities specified in column 8 of Annex I and column 7 of Annex II, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; Whereas Article 11 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; Whereas, in respect of products of category 41 (order No 40.0410), originating in India, Indonesia, Malaysia and Thailand, the relevant ceiling amounts to 750 tonnes ; Whereas on 28 May 1993 imports of the products in question into the Community, originating in India, Indo ­ nesia, Malaysia and Thailand, countries covered by prefe ­ rential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to India, Indonesia, Malaysia and Thailand, HAS ADOPTED THIS REGULATION : Article 1 As from 26 October 1993 the levying of customs duties, suspended pursuant to Regulation (EEC) No 3832/90 , shall be re-established in respect of the following products, imported into the Community and originating in India, Indonesia, Malaysia and Thailand : Order No Category(unit) CN code Description 40.0410 41 5401 10 11 Yarn of synthetic filament (continuous), not put up (tonnes) 5401 10 19 for retail sale, other than non-textured single yarn 5402 joio untwisted or with a twist of not more than 50 5402 10 90 turns per metre 5402 20 00 5402 31 10 5402 31 30 5402 31 90 5402 32 00 5402 33 10 5402 33 90 5402 39 10 5402 39 90 5402 49 10 5402 49 91 5402 49 99 5402 51 10 5402 51 30 5402 51 90 5402 52 10 5402 52 90 5402 59 10 5402 59 90 5402 61 10 5402 61 30 5402 61 90 5402 62 10 5402 62 90 5402 69 10 5402 69 90 ex 5604 20 00 ex 5604 90 00 (') OJ No L 370, 31 . 12. 1990, p. 39. (2) OJ No L 396, 31 . 12. 1992, p. 1 . No L 264/10 Official Journal of the European Communities 23 . 10. 93 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 October 1993 . For the Commission Christiane SCRIVENER Member of the Commission